Citation Nr: 0306965	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  99-21 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bipolar disorder from August 20, 1990, through November 30, 
1998.

2.  Entitlement to a rating in excess of 30 percent for 
bipolar disorder since December 1, 1998.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from November 1971 to April 
1972, from October 1974 to November 1978, and from January 
1980 to July 1985.

This originally came before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the White 
River Junction, Vermont Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for the veteran's bipolar disorder and assigned a 
10 percent rating, effective from August 20, 1990. 

In May 2001, the Board, inter alia, remanded the case for 
additional development.  Subsequently, a June 2002 rating 
decision of the Baltimore, Maryland, RO, increased the 
evaluation of the veteran's service connected bipolar 
disorder to 30 percent disabling from December 1, 1998.  The 
veteran has continued to disagree with both the original 10 
percent initial evaluation and the current 30 percent 
evaluation of his disability.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service connected bipolar disorder caused 
intermittent flare-ups in psychiatric symptoms, resulting in 
definite (more than moderate but less than rather large) 
impairment of social and industrial adaptability during the 
period from August 1990; the veteran was employed in various 
jobs throughout this period, and he continued to live with 
his wife; his disability was responsive to therapy; given the 
fluctuating nature of the veteran's psychiatric disorder, 
which was "characterized by periods of relatively positive 
functioning,"  the evidence did not show considerable social 
and industrial inadaptability.  

3.  Since November 7, 1996, the veteran's bipolar disorder 
has been manifested by depressed mood, anxiety, 
suspiciousness, and chronic sleep impairment; he has had a 
good relationship with his children and attended church with 
his wife; the evidence does not demonstrate that the veteran 
exhibits symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory, impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships due to his bipolar disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, and not in 
excess thereof, for bipolar disorder, from August 20, 1990, 
through November 30, 1998, have been met.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4, Code 9206 (1995), Code 9432 (2002).

2.  The criteria for an evaluation in excess of 30 percent 
for bipolar disorder since December 1, 1998, have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, Code 9432 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Board's remand, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law, in part, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the September 
1999 statement of the case (SSOC) of the laws and regulations 
pertaining to his claim for an increased rating.  This was 
sufficient for notification of the information and evidence 
necessary to substantiate the claim, and the veteran has been 
adequately informed as to the type of evidence that would 
help substantiate his claim. 

A May 2001 letter informed the veteran of the provision of 
the VCAA and notified him of the type of evidence necessary 
to substantiate his claim.  It informed him that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  The letter specified what evidence the veteran must 
obtain to successfully prosecute his claim, what evidence VA 
had obtained and that VA had assisted him in attempting to 
obtain evidence that he had identified as relevant to his 
claim.  The veteran was provided with a VA examination in May 
2002, and private treatment records have been obtained.  The 
July 2002 supplemental statement of the case (SSOC) provided 
the veteran with the text of 38 C.F.R. § 3.159, which spells 
out the evidence to be obtained by VA and what evidence and 
information must be supplied by the veteran.  The veteran has 
not identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The Board granted service connection for bipolar disorder by 
decision dated in July 1999.  An August 1999 rating decision 
assigned a 10 percent evaluation from August 20, 1990.  The 
veteran disagreed with this initial evaluation.  A June 2002 
rating decision increased the evaluation to 30 percent, from 
December 1, 1998.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  The new criteria 
for evaluating a service-connected psychiatric disability are 
codified at 38 C.F.R. § 4.130 (2002).  The Board notes that 
the veteran was advised of both the old and the new criteria 
in the September 1999 statement of the case.  

Under the current criteria, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. A 70 
percent evaluation is appropriate where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is appropriate where the evidence 
shows occupational and social impairment with occasional 
decrease in work efficiency or intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 10 percent evaluation is appropriate where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  38 
C.F.R. § 4.130, Diagnostic Code 9432 (2002).

Under the criteria for bipolar disorder in effect at the time 
the veteran's claim was filed in August 1990, a 10 percent 
evaluation was appropriate where a mild impairment of social 
and industrial adaptability was shown.  A 30 percent 
evaluation was warranted where a definite impairment of 
social and industrial adaptability was shown. A 50 percent 
evaluation contemplated considerable impairment of social and 
industrial adaptability. A 70 percent evaluation contemplated 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation required active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. Part 4, Diagnostic Code 9206 
(1995).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals (now known as the United States Court of 
Appeals for Veterans Claims) stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 
7104(d)(1)(West 1991).  In a precedent opinion, dated 
November 9, 1993, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

The veteran filed his claim in August 1990.  Pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law or 
regulation changes after the claim has been filed or reopened 
before administrative or judicial review has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  The Board notes, 
however, that the revised criteria may not be applied earlier 
than the effective date of the revised regulations.  38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue); 
see VAOPGCPREC 3-2000 (2000). 

Evaluation of Pre-November 7, 1996, Disability Level

Considering the veteran's impairment under the regulations in 
effect at the time, the pre-November 7, 1996, medical 
evidence supports an evaluation of 30 percent; the evidence 
showed definite (more than moderate but less than rather 
large) impairment of social and industrial adaptability. 

A psychological report on the veteran completed in November 
1990 indicated that he had been seen in therapy on several 
occasions between April and June 1989.  The veteran presented 
a picture of multiple behavioral and emotional problems.  
Problems included drinking too much, procrastination, 
impulsive reactions, withdrawal tendencies, concentration 
difficulties, eating problems, sleep disturbance, and 
aggressive behavior.  Low self-esteem, anger, depression, 
anxiety, panic, guilt, boredom, restlessness, and loneliness 
were noted.  Therapy brought the depression down to a 
tolerable level.  The psychologist noted that the veteran had 
experienced chronic and severe mood swings that were 
reflected in periods of total depressive picture including 
feelings of worthlessness, decreased energy, concentration 
difficulties and suicidal ideation.  Long-term psychotherapy 
and pharmacological treatment was recommended.

On a psychological evaluation dated in August 1996, the 
psychologist noted that the veteran's condition was 
characterized by periods of relatively positive functioning, 
interspersed with periods of depression, during which times 
he experienced mood fluctuations, depressed mood, self-
destructive and suicidal ideation, substance abuse, and 
escapist and impulsive behavior. 

This evidence indicates that the veteran's service connected 
bipolar disorder caused intermittent flare-ups in psychiatric 
symptoms, resulting in definite (more than moderate but less 
than rather large) impairment of social and industrial 
adaptability during the 1990 to 1996 period.  The veteran was 
employed in various jobs throughout this period, and he 
continued to live with his wife.  His disability was 
responsive to therapy.  Given the fluctuating nature of the 
veteran's psychiatric disorder, which was "characterized by 
periods of relatively positive functioning," the Board does 
not find evidence of the considerable social and industrial 
inadaptability required for a 50 percent evaluation under the 
pre-November 7, 1996, criteria.  

Evaluation of Disability Since November 7, 1996

An October 1998 evaluation at the Royal Ottawa Hospital (ROH) 
noted that the veteran had a mild to moderate stress level 
related to his not working a steady job, and his following 
his wife around on her military postings.  He felt that he 
was underachieving.  The veteran felt fairly stable at 
present, but his mood cycled on a daily basis.  Once or twice 
per week his depression worsened.  His energy level was 
generally good, but he had some problems with awakening at 
night.  He denied panic attacks but did get anxious when 
thinking about his life situation.  There were no 
hallucinations present, and his memory was okay.  He had a 
good relationship with his three children, and he and his 
wife attended church and took walks together.  The diagnosis 
was chronic bipolar type 2.  The Global Assessment of 
Functioning (GAF) score was 80.

A January 1999 ROH assessment noted that the veteran suffered 
from chronic depression, with medication and therapy 
recommended.  His GAF score was noted as 50.

The veteran was seen at Bethesda Naval Hospital in July 2001.  
He reported that he had experienced improved sleep, appetite, 
mood, concentration, and energy with his medication in 1999.  
He had continued treatment until moving to the United States 
from Canada.  The veteran indicated that he was about to run 
out of his medication.  He sought a reevaluation, claiming 
"his meds no longer work."  The veteran reported depressed 
mood, anxiety, and only two to three hours sleep per night.  
He reported no change in appetite, energy, or concentration.  
On mental status examination, the veteran's thought content 
was negative for perceptual disturbances, delusions, 
hallucinations, suicidal or homicidal ideations.  Insight and 
judgment were fair, and cognition was intact.  The GAF was 
noted as 55.  The examiner recommended a change of 
medications to target his symptoms of depression and anxiety.  

NNMC Behavioral Health Clinic notes dated in July 2001 and 
September 2001 noted good response to anxiety with his new 
medication, but he endorsed continued depressed mood, 
difficulty sleeping, and poor concentration and energy.  The 
GAF was 65.

Pursuant to the Board's remand, the veteran was examined by a 
board of two VA psychiatrists in May 2002.  The examiners 
interviewed the veteran for two hours and reviewed his claims 
folder.  They noted that the veteran had worked at a number 
of entry-level jobs over the years.  His longest lasting job 
was from 1994 to 1996, picking up laboratory specimens.  The 
veteran's wife of 26 years remained on active duty with the 
Navy, and they were stationed in Canada for several years 
before recently returning to Ft. Meade, Maryland.  Since his 
return, the veteran had been treated with Paxil.  He reported 
that subjectively this made him feel angry and agitated, but 
it had decreased his anxiety and improved his mood.  The 
veteran reported that he felt depressed, as well as angry and 
resentful at the VA.  On mental status examination, he was 
polite, pleasant, and cooperative.  He often volunteered 
information, and there seemed to be an almost child-like 
naiveté or innocence about him.  He was mildly and 
appropriately anxious, and appeared mildly depressed, with 
affect consistent with his mood.  There was no evidence of 
frank delusions or of hallucinations or any other signs of 
psychosis.  He denied suicidality at this time.  The veteran 
expressed shame and remorse at some random expressions of his 
anger in social situations.  Cognitive functioning appeared 
to be intact.  The panel did not find evidence to support a 
diagnosis of bipolar I disorder, but the veteran clearly 
suffered from chronic dysthymia and probably met the criteria 
for a diagnosis of bipolar II disorder.  The panel noted that 
his symptoms were of a long-standing nature.  His current GAF 
would be approximately 70 and his current level of impairment 
would most accurately be termed moderate.  The veteran had 
been struggling with ongoing depression, and he has had 
difficulty obtaining and holding a job commensurate with his 
intelligence and willingness or work.  The diagnosis was 
dysthymic disorder, rule out bipolar II disorder.  

The fluctuating nature of his disability is reflected in the 
GAF scores that range from 50 to 80.  In evaluating his level 
of disability over the period since November 1996, the Board 
has given great weight to the May 2002 VA psychiatric panel's 
examination, since this was based on an extensive interview 
of the veteran and review of the record, and can thus be best 
expected to provide a true overview of his overall condition, 
rather than just a snapshot of the disability during a manic 
phase.  The VA panel determined that the veteran's GAF score 
was 70, and described his level of impairment as moderate.  

The Board notes that a GAF score of 61-70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, 31 (4TH ed. rev., 1994). 

The current 30 percent evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency or intermittent periods of inability to perform 
occupational tasks due to depressed mood, anxiety, 
suspiciousness, or chronic sleep impairment, all of which the 
veteran manifests.  38 C.F.R. Part 4, Diagnostic Code 9411 
(2002).

In considering the evidence of record since November 7, 1996, 
the Board finds that the veteran does not meet the criteria 
for a 50 percent evaluation under the new criteria.  
Specifically, the evidence does not demonstrate that the 
veteran exhibits such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory, 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships due to his bipolar disorder.  

Accordingly, the Board finds that the record shows that the 
veteran is entitled to an evaluation of 30 percent, and not 
in excess thereof, under both the old and the new regulations 
governing the rating of bipolar disorder for the period from 
August 20, 1990, to date.  38 C.F.R. Part 4, Code 9206 
(1995), Code 9432 (2002).  See Fenderson, supra.  


ORDER

A disability evaluation of 30 percent, and not in excess 
thereof, for bipolar disorder from August 20, 1990, through 
November 30, 1998, is granted, subject to the regulations 
pertinent to the disbursement of monetary funds.  

A rating in excess of 30 percent for bipolar disorder since 
December 1, 1998, is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

